DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘hydraulic pressure adjuster’ that adjusts (hydraulically) the rod height of the slave cylinder 330 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is unclear from the specification how the ‘hydraulic pressure adjuster’, shown in figures 2 and/or 4 at 225,425 functions to hydraulically adjust the rod 255,355 on the slave cylinder 235 or 330.  It is not clear how the hydraulic pressure adjuster functions.  Further it is not clear what exactly is being adjusted by adjusting the “height” of the rod (height with respect to what??)—pressure within the master cylinder 360, or the reaction force/travel on/of the pedal 315 by adjusting the position of the brake lever/pedal 310,315.  Also, as shown in figure 3, how is the slave cylinder 330 a ‘slave’ to the ‘master cylinder’ 360? 
Page 19, para 0043 and figure 4 how does numeral 430 represent anything close to resembling a ‘port’?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-6,11-15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi 4,494,800 in view of JP 200967297 and DE 202017001935 U1.
Regarding claims 1,12- subject to the 112 rejections above (and as best understood) and as broadly claimed Hayashi shows a motorcycle brake system comprising master/slave cylinder arrangement best seen in figures 1 and 2. In figure 2 (and as interpreted per applicant’s design) Hayashi shows a ‘slave cylinder’ at 3,5 and 11 and a ‘master cylinder’ arrangement above partition wall 12.
Lacking in Hayashi is a specific description of a ‘hydraulic pressure adjuster’.
The reference to JP ‘297 shows a brake system for a motorcycle having a cylinder arrangement similar in structure and purpose to Hayashi using a pressure/volume adjusting means 58,59,59b. See figures 5A and 5B.
The reference to DE ‘935 is only relied upon to show that the master and slave cylinder arrangement may be combined, as interpreted in Hayashi (and as per applicants arrangement as best understood).
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have provided a ‘hydraulic pressure adjuster’ in Hayashi for the master/slave arrangement 1 shown in figure 2 (as described above), as shown and described by JP ‘297 in figures 5A,5B simply to offer a system capable of adjusting the reaction force/travel of the brake pedal.  The ‘height’ adjustment of the rod 11 in Hayashi is considered to be that portion of the rod 11 that changes height above the wall 12 and into chamber 7 (of the master cylinder), upon adjustment—as per figures 3 and 4 of JP ‘297.
Regarding claims 2,5,6,11,13,14,20 these limitations are met.
Regarding claim 3 note piston at 5.
Regarding claims 4,15 the piston diameter limitations are simply a dimensional requirement that could obviously be changed to adapt the device to different vehicles and/or applications.
Claim(s) 7 -9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi/JP ‘297/DE 935 as applied to claim 6 above, and further in view of Tsuchida et al. 5,273,346.
Regarding claims 7-9 Hayashi shows a hand brake 70-73 in figure 1 but lacks a specific showing of connecting the hand brake arrangement 70-73 to the ‘slave’ cylinder using a brake hose.
However note the brake hoses in the several different figures (see fig 3 hose 28 for example).
The reference to Tsuchida shows a hand brake arrangement L MC2 connected to the pedal P actuated master cylinder MC2 in an antilocking arrangement for a motorcycle.  Note that this reference discloses in at least col 1 it is known to control both the front and rear brakes from a single actuator.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have modified Hayashi with a different fluid hose/line arrangement that connects the hand brake to the slave cylinder (directly or indirectly), as taught by Tsuchida, in the course of modifying / upgrading the antilocking brake system of Hayashi into a more simplified and efficient version where the front and rear brakes can be controlled using the hand brake lever.
Regarding claims 8,9 as modified above these limitations are considered to be met.
Claim(s) 10,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi/JP ‘297/DE 935 as applied to claim 6 above, and further in view of Thomas U.S. 2012/0124991 .
Regarding claim 10 Hayashi, as modified, lacks specifically shows the specifics of the hand brake lever.
The reference to Thomas shows an adjustable hand brake lever that can be used with a number of different types of vehicles.  See paras 0003-0005.  
It would have been obvious to have provided an adjustable hand brake lever where the travel amount can be adjusted in Hayashi, as taught by Thomas, simply to accommodate the brake feel requirements of specific riders (i.e. dead band adjustment vs stopping power capability).
Regarding claim 16 note the piston 5 of Hayashi appears to show a seal at the bottom of the chamber, but this is not labeled.
Nevertheless Thomas shows a cup seal at 153 on the piston 150.
It would have been obvious to have provided a seal on the piston 5 of Hayashi, in the area of what appears to be the seal, simply to seal the device against unwanted leakage of fluid.
Regarding claim 17 Thomas shows it is known to provide a bleed port at 136.
It would have been obvious to have provided a bleed port on the slave cylinder of Hayashi merely to provide an easily accessible port to a mechanic for bleeding the air out of the brakes.
Claim(s) 18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi/JP ‘297/DE 935 as applied to claim 12 above, and further in view of Reed et al. 5,476,162.
Regarding claims 18,19 to have provided a ‘mounting port’ on the slave cylinder on Hayashi would have been obvious to connect the device to a frame member of the motorcycle.   See for instance Reed et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



10/19/22